Citation Nr: 0911093	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  93-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
lumbosacral nerve root injury with radiculopathy and history 
of reflex sympathetic dystrophy (RSD), rated as 40 percent 
disabling beginning June 28, 1991.

2.  Entitlement to an increased rating for residuals of a 
pelvic fracture and separation of the symphysis pubis with 
low back pain, rated as 10 percent disabling beginning June 
28, 1991, and 40 percent disabling beginning January 16, 
2004. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to 
September 1972.  His DD Form 214 reflects additional prior 
active service of 11 months and one day.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction of the claims folders subsequently was 
transferred to the RO in Winston-Salem, North Carolina.

When the case was most recently before the Board in April 
2007, the Board issued a decision that denied a rating in 
excess of 40 percent for residuals of lumbosacral nerve root 
injury with radiculopathy and RSD for the period beginning 
June 28, 1991; denied a rating in excess of 10 percent for 
pelvis fracture and separation of symphysis pubis with low 
back pain for the period beginning June 28, 1991, and prior 
to January 16, 2004; and denied a rating in excess of 40 
percent for pelvis fracture and separation of symphysis pubis 
with low back pain for the period beginning January 16, 2004.  
The Board's also denied entitlement to an effective date 
earlier than November 21, 1991, for service connection for 
neurogenic bladder based on clear and unmistakable error 
(CUE) and denied entitlement to an effective date earlier 
than June 28, 1991, for service connection for RSD.  

The Veteran thereupon submitted an appeal to the U.S. Court 
of Appeals for Veterans Claims (Court).  In November 2008 the 
Court issued an Order granting a joint motion of the parties 
to vacate so much of the Board's April 2007 decision as 
pertained to the issues characterized on the title page of 
this decision and to remand those issues to the Board.  In 
the joint motion, the Veteran abandoned his appeal regarding 
claims for entitlement to an effective date earlier than 
November 21, 1991, for service-connected neurogenic bladder 
based on CUE and entitlement to an effective date earlier 
than June 28, 1991, for service connection for RSD.



REMAND

The joint motion of the parties, as incorporated into the 
Court's Order, found that the VA examinations performed in 
January 2004 (with June 2005 addendum) and in October 2006 
did not substantially comply with the Board's November 2001 
remand order because the examiners did not provide the 
requested opinion as to the additional functional impairment 
due to repeated use or during flare-ups and did not provide 
the requested opinion as to the effect the Veteran's 
disability has on his ability to work.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999), aff'd 287 F.3d 1377 (Fed. Cir. 2002). 

The Board also notes that the Veteran has not been provided 
the notice specified by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 46 (2008).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send a 
letter to the Veteran and his 
representative providing all required 
notice, to include notice that complies 
with the requirements of Vazquez-Flores 
cited to above.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  In any event, it should obtain 
a copy of all pertinent VA medical 
records not already of record.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

4.  Then, the Veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all functional 
impairment from the Veteran's service-
connected residuals of pelvic fracture, 
separation of the symphysis pubis, and 
lumbosacral nerve root injury with 
radiculopathy, atrophy and reflux 
sympathetic dystrophy.

The examiner must review the claims 
folders, to include any evidence received 
in conjunction with the above requests, 
before completing the examination report.

Any indicated testing, including range of 
motion studies in degrees, should be 
performed.  The examiner should define 
normal ranges of motion for the 
lumbosacral spine.  In reporting the 
results of range of motion testing the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible the examiner should assess the 
degree of severity of any pain.

Tests of motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups) and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should specifically indicate 
any reflex abnormalities, muscle spasm or 
other neurological findings indicative of 
disc disease of the Veteran's lumbosacral 
spine.  Any functional impairment of the 
lower extremities due to such disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any attacks of sciatic 
neuropathy.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  Following completion of the 
foregoing, the RO or the AMC should 
review the claims folders and ensure that 
the aforementioned development action has 
been conducted and completed in full.  

6.  The RO or the AMC should also 
undertake any other development it 
determines is required to comply with the 
VCAA and the implementing regulations.

7.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
increased evaluations.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the RO or the AMC 
should furnish to the Veteran and his 
representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




